Citation Nr: 1211747	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  08-24 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Beginning December 8, 2008, entitlement to a rating in excess of 20 percent for degenerative joint and degenerative disc disease of the thoracic and lumbar spine. 


REPRESENTATION

Veteran represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the Marines from August 1977 to January 1979.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In November 2010, the Veteran presented testimony in a videoconference hearing before the undersigned.  A copy of the transcript has been associated with the claims folder.  In February 2011, the Board, in relevant part, remanded this issue, which has been returned to the Board for appellate adjudication.   

Additionally, as noted in the February 2011 decision/remand, throughout the appeal the Veteran has indicated that he is not able to be gainfully employed due to his service-connected disabilities.  The Board referred the issue of entitlement to TDIU is referred to the RO for appropriate action.  As it appears that no action has been completed with regard to the claim, it is again REFERRED to the RO for appropriate action

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.

The Veteran was last afforded an examination for his thoracic and lumbar spine disability in March 2009.  During that time, the Veteran reported constant numbness in the right thigh and intermittent numbness in the left thigh.  While there was no numbness in the calves, he had sharp and stabbing pain there.  On range of motion evaluation, flexion was from 0 to 47 degrees, extension was from 0 to 12 degrees, left lateral flexion was from 0 to 20 degrees, left lateral rotation was from 0 to 25 degrees, right lateral flexion was from 0 to 20 degrees, and right lateral rotation was from 0 to 25 degrees.  Recent VA treatment records reflect that his neurological symptoms may have increased.  For example, a November 2010 record shows that the Veteran had numbness and tingling in the right lower leg and an increased in numbness and tingling in the left leg.  Additionally, a record in December 2010 notes that the Veteran's range of motion was "severely limited in all planes," but there are no accompanying measurements of the actual range of motion.  Based on the evidence, the Board notes that the Veteran's disability may have worsened in severity since he was last examined.  Accordingly, the Board finds that a contemporaneous VA medical examination is warranted.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (noting that VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (finding that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

Also, in March 2012, the Veteran submitted additional medical evidence.  He did not indicate that he was waiving consideration of the evidence by the agency of original jurisdiction in the first instance.  Therefore, on remand, the RO/AMC must review the evidence in conjunction with readjudication of the claim.  See 38 C.F.R. 
§ 20.1304(c) (2011). 

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for an orthopedic examination in order to determine the current level of severity of his degenerative joint and degenerative disc disease of the thoracic and lumbar spine.  The claims folder and a copy of this Remand must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination. 

All indicated studies, including X-ray and range of motion studies in degrees using a goniometer, should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain. 

Tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. 

The examiner should indicate whether the Veteran's degenerative joint and degenerative disc disease of the thoracic and lumbar spine is so severe so as to result in incapacitating episodes (i.e., episodes in which his adverse symptomatology required bed rest ordered by a physician).  If so, the examiner should comment on the duration and frequency of such incapacitating episodes. 

The examiner should comment on any adverse neurological symptomatology caused by the spine disability, and, if present, if that symptomatology is best characterized as "slight," "moderate," "moderately severe," or "severe." 

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should also specifically report at what point any pain begins, and at what point any pain causes any functional impairment, or whether there is any additional range of motion loss due to excess fatigability, incoordination, or flare-ups.

The examiner should also provide an opinion concerning the impact of the Veteran's degenerative joint and degenerative disc disease of the thoracic and lumbar spine on the Veteran's ability to work to include whether the Veteran is unemployable because of his service connected disability. 

The supporting rationale for all opinions expressed must be provided. 

2. Notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examinations was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file. 

3. After completing the above action, readjudicate the Veteran's claim based on the evidence received since the claim was last adjudicated in February 2012.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

